Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135787(87)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 135787
  v                                                                 COA: 277905
                                                                    Wayne CC: 06-008116
  LINCOLN WATKINS,
             Defendant-Appellant.
  ___________________________________


                  On order of the Chief Justice, the motion by Ralph Edward Parish for leave
  to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2008                   _________________________________________
                                                                               Clerk